 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 440 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Tancredo submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States should resume normal diplomatic relations with the Republic of China on Taiwan, and for other purposes. 
 
Whereas the people of the Republic of China on Taiwan have established a vibrant and pluralistic democracy on the island of Taiwan; 
Whereas the people of the Republic of China on Taiwan have conducted 3 successful Presidential elections, successive elections for members of the Legislative Yuan, numerous local elections, and one national referendum; 
Whereas Taiwan has never been under the jurisdiction of the Communist government in Beijing, which continues to illegitimately claim sovereignty over Taiwan and its 23,000,000 citizens; 
Whereas the Republic of China on Taiwan maintained formal diplomatic relations with the United States until 1979, and was represented at the United Nations until 1972; 
Whereas former President Jimmy Carter abruptly severed diplomatic ties with the Republic of China on Taiwan in 1979, and terminated the Mutual Defense Treaty between the Republic of China on Taiwan and the United States without consultation with, or the approval of, Congress; 
Whereas the 1972 Shanghai Communiqué, which maintains that there is One China and that Taiwan is part of China, was established without the consultation of the people of Taiwan; 
Whereas Communist China has since used the One China Policy to block Taiwan’s membership and full participation in international organizations and events ranging from the United Nations and the World Health Organization to the Olympics; 
Whereas the One China Policy is effectively obsolete, and does not the reflect the obvious reality that Taiwan has, is, and continues to effectively function as an independent and sovereign nation; 
Whereas Communist China has repeatedly refused to engage in good-faith negotiations with the Republic of China on Taiwan to bring about a peaceful and equitable solution to cross-straits tensions; 
Whereas Communist China continually threatens military force against the people of Taiwan, and has repeatedly attempted to influence and disrupt their democratic elections; and  
Whereas the Republic of China on Taiwan has been an ally of the United States through World War II, the Korean War, the Vietnam War, the War on Terror, and the conflict in Iraq: Now, therefore, be it 
 
That— 
(1)the United States commends the people of the Republic of China on Taiwan for having established a democracy and for repeatedly reaffirming their dedication to democratic ideals and human rights; and
(2)it is the sense of Congress that—
(A)the President of the United States should recognize the Republic of China on Taiwan as a sovereign government, separate from the authoritarian communist regime in Beijing, and immediately resume normal diplomatic relations with the Republic of China on Taiwan;
(B)the United States should enter into a bilateral agreement with the Republic of China on Taiwan, acknowledging a sense of unity between the Republic of China on Taiwan and the United States, and a common determination to maintain safety and regional security in the West Pacific region; and
(C)the Republic of China on Taiwan should be permitted to participate fully in all international organizations for which statehood is a requirement for membership, including the United Nations.   
 
